JOSEPHINE LINKER HART, Justice, dissenting. I cannot accept the majority’s rationale for disposing of Mr. Adams’s argument concerning the trial court’s denial of Mr. Adams’s motion to apply Arkansas Rule of Evidence 615 to Mr. Adams’s trial counsel. Mr. Adams’s page-long block quote from Finch v. State, 335 Ark. 254, 984 S.W.2d 360 (1998), belies the majority’s assertion that Mr. Adams “does not contest” the trial court’s finding that Mr. Adams was not prejudiced by the failure to exclude his trial counsel from the courtroom while other witnesses testified. In Finch, this court stated that a petitioner was prejudiced in a Rule 37 proceeding when the trial court refused to impose “the rule” because it affected the “reliability of the outcome of postconviction proceedings” where resolution of the petitioner’s claim “depends upon the resolution of conflicting testimony between witnesses for the petitioner and the attorney whose performance is questioned.” 335 Ark. at 258, 984 S.W.2d at 362. Here, the most prominent conflict in the testimony concerned the defense that Mr. Adams wished to pursue at his trial, based on “irresistible impulse.” Dr. Bob Gale, Mr. Adams’s psychiatric expert, testified that he did not recall speaking about “irresistible impulse” with Mr. Adams’s trial counsel, Ellen Reif. Reif had the opposite recollection. I believe our Indecisions in Finch and King v. State, 322 Ark. 51, 907 S.W.2d 127 (1995), require that we reverse and remand this case for a new evidentiary hearing.1   . The majority misunderstands the holdings in Finch and King. In those cases, this court did not examine the merits of any point involving conflicting testimony; we held that if there was conflicting testimony after the trial court refused to grant a petitioner’s request to invoke Rule 615, upholding the integrity of the process required that a new evidentiary hearing be held.